Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20101501F
Release Date: 4/16/10
CC:TEGE:FS:PCLA:PPWang
POSTU-116467-09
UIL:

61.15-06
451.04-00
6049-01-00

date:

January 11, 2010

to:

from:

subject:

------------------ITG Specialist
920 We. Riverside, M/S W290EF
Spokane, WA 99201
Patricia P. Wang
General Attorney
(Tax Exempt & Government Entities)

------------------Housing Authority Mutual Help Homeownership Opportunity Program
This memorandum contains attorney work-product and attorney client material and may
be exempt from disclosure under FOIA and other statutes. No disclosure of this
memorandum should be made without consultation with our office.
You have requested our advice regarding the following issues:
1. Whether the interest allocated to the equity accounts of the participants in the
Mutual Help Homeownership Opportunity program (the “MHO”) administered by ------------------Housing Authority (the “----HA”) is taxable.
2. If the interest is taxable, whether all of the interest allocable to a participant in
2006 should be reportable for that year, or should only the amount actually
earned in 2006 be reported for that year.
3. If the interest is taxable, whether ----HA is required to report the interest to the
Internal Revenue Service (the “Service”) and the program participants via Forms
1099-INT.
These issues will be addressed below.

POSTU-116467-09

2

FACTS
MHO Program Generally.
The MHO, a program established by the Department of Housing and Urban
Development (“HUD”), is designed to help low-income Indian families achieve home
ownership.1 Under the MHO, HUD pays for 50% of the price to construct a new home
and the appropriate Indian Housing Authority (“IHA”) pays the other 50%. Eligible
Indian families are then able to occupy the home on the condition that the family makes
a contribution to the IHA of not less than $1,500.00, which could be through contribution
of land, labor, cash, materials, equipment or other similar means. The family must also
participate in a home-buying counseling program.
----HA’s MHO Program.
----HA administers a lease-to-own program under the MHO program using the
standard HUD Mutual Help and Occupancy Agreement (the “Agreement”).
Terms of the Agreement.
Under the Agreement, ----HA gives each program participant an opportunity to
achieve home ownership in the project in return for fulfilling the participant’s obligation
to (1) make contribution to the development of the project, (2) make monthly payments
based on income, (3) provide all maintenance of the home, and (4) satisfy all other
program requirements including an annual certification of income and family
composition.2
Commencement of Occupancy.
The term of the participant’s lease under the Agreement commences on the first
day of the calendar month following the date specified in the Date of Occupancy3 and
expires when the Initial Purchase Price4 has been fully amortized in accordance with the
1

The regulations governing the MHO, 24 C.F.R. Part 950, Subpart E, has been withdrawn by HUD due to
the implementation of the Native American Housing Assistance and Self-Determination Act of 1998
(“NAHASDA”). Therefore, the MHO program is no longer offered by HUD. However, some individuals
who participated in the MHO program prior to the enactment of NAHASD are still in existence. Therefore,
the withdrawn HUD regulations are still helpful to understand the MHO program.

2

See Article 1.1 of the Agreement.

3

Defined as the date specified in a notice provided by ----HA upon ----HA’s determination that all
requirements for occupancy has been met by the participant (i.e., contribution and home-counseling
requirements have been met).
4

The Initial Purchase Price is determined by ----HA based on the following method: (1) deduct from the

POSTU-116467-09

3

participant’s Purchase Price Schedule5, unless the Agreement is previously terminated
or the participant previously acquires ownership of the home.6
Homebuyer Payments.
Under the Agreement, each participant must make a monthly payment as
determined by ----HA and approved by HUD. The required monthly payment must
equal at least the administrative charge, which is the amount budgeted by ----HA for
monthly operating expenses (i.e., administrative salaries, payroll, taxes, travel, postage,
etc.) and general expenses (i.e., fire insurance premiums). The required monthly
payment is computed as follows: (1) multiplying adjusted income by a specified
percentage (between 15% and 30%, as determined by ----HA); and (2) deduct from
such amount the utility allowance determined for the unit. However, the required
monthly payment may not exceed the sum of the administrative charge and the monthly
debt service amount shown on the participant’s Purchase Price Schedule.7
Equity Accounts.
If the required monthly payment exceeds the administrative charge, the excess
amount is credited to the participant’s Monthly Equity Payments Account (“MEPA”), an
equity account that must be maintained separately by ----HA for each participant under
the Agreement. ----HA credits the MEPA with the amount by which each required
monthly payment exceeds the administrative charge. If the participant fails to make a
required monthly payment, ----HA may elect to reduce the MEPA by the amount owned
each month towards the administrative charge, until the MEPA has been fully
expended.8
Another type of account is the Voluntary Equity Payments Account (“VEPA”),
which is credited with the amount of any periodic or occasional voluntary payments (in
excess of required monthly payment) that the participant may desire to make to acquire
estimated total development cost of the project certain relocation, counseling, and administrative costs,
as well as the participant’s contribution for the project, (2) multiply that sum by a fraction (numerator is the
prototype cost for the size and type of home being constructed for the participant, and the denominator is
the sum of the prototype costs for homes of various sizes within the project), and (3) add the amount
chargeable to development costs for acquisition of the home site.
5

The Purchase Price Schedule is based on amortizing the balance (purchase price less contribution by
the participant) over a period of not less than 15 years and not more than 25 years at an interest rate
determined by ----HA. ----HA may, under the terms of the Agreement, choose to forego charging interest
and calculate the payment with interest rate of zero.
6

See Article V of the Agreement.

7

See Article VII of the Agreement.

8

See Article 9.2(a) of the Agreement.

POSTU-116467-09

4

homeownership within a shorter period of time.9 The MEPAs and VEPAs are designed
so that the participant can save and pay off the amount owing on the house and
become a homeowner.
The interest is initially earned in a single investment account in the name of -------HA, in which all program participants’ funds are comingled and the program
participants are not allowed access to the funds directly. The funds in the MEPA/VEPA
belong to the program participants and are kept in trust by ----HA and managed by -------HA. Under the Agreement, ----HA is required to provide annual statements to the
program participants regarding the balances in their respective MEPA/VEPA. ----HA is
required to keep track of the balance in these accounts and how much is attributable to
each program participant. ----HA is also required to allocate the interest earned to the
MEPA/VEPA for each participant at least once a year.10
Participant’s Right to Receive or Use Funds.
The Agreement specifically provides that the participant has no right to receive or
use the funds in the MEPA/VEPA except as provided in the Agreement, and the
participant cannot, without the approval of ----HA or HUD, assign, mortgage, or pledge
any right in this Agreement or to any reserve or account.11
Maintenance and Utilities.
Under the Agreement, the program participants are required to keep the homes
in good repair and are required to pay the repair and maintenance costs on their homes.
If ----HA determines that the condition of the property creates a hazard to life, health, or
safety of the occupants, or if there’s a risk of damage to the property if the condition is
not corrected, ----HA or the participant shall correct the problem using the funds in the
participant’s MEPA/VEPA as ----HA determines necessary.
If the participant fails to cover the costs of the utilities, ----HA has the right to pay
for the utilities on behalf of the participant and charge the participant’s MEPA account.12
In addition, under the Agreement, ----HA may agree to allow the participant to
use the funds in the MEPA for the limited purpose of making improvements and
additions to the home. In such event, ----HA has the right to determine whether the
participant will be required to replenish the MEPA or if the funds are to be loaned to the

9
10

See Article 9.2(b) of the Agreement.
See Article 14.1 of the Agreement.

11

See Article 9.5 of the Agreement.

12

See Article 8.5. See also 24 C.F.R. § 950.428(e).

POSTU-116467-09

5

participant at an interest rate determined by ----HA. The participants are also restricted
from using the MEPA funds for luxury items, as determined by ----HA.13
Use of funds by ----HA for low-income housing purposes permitted.
----HA is authorized to use a portion of the participant’s MEPA for low-income
housing purposes, provided that a reserve of the participant’s MEPA is maintained. The
reserve shall be equal to a percentage established by ----HA and approved by HUD.
Interest shall continue to be credited to the homebuyer’s account based on the MEPA
balance and rate of interest that would have been earned if the funds were invested.14
Option to Purchase.
When the balance of the purchase price can be covered from the funds in the
MEPA/VEPA, ----HA will convey the title to the home to the participant. In addition, the
participant may also supplement the amount in these accounts with reserves or any
other funds of the participant. When the home is purchased by the participant, the net
credit balances in the participant’s MEPA/VEPA plus the initial contributions made by
the participant shall be applied to first pay the initial fire insurance coverage on the
house, any settlement costs (if the participant so directs), the purchase price, and
finally, the balance is refunded to the participant.15
Termination of Participation.
Since the participant is a lessee under the term of the Agreement, the participant
acquires no equitable interest in the home until the option to purchase is exercised. If
the participant fails to comply with the terms of the Agreement, ----HA has the option to
terminate the Agreement. The participant may also terminate the Agreement any time
by providing written notice to ----HA. Upon termination of the Agreement, the balances
in the participant’s MEPA is disposed of as follows: (1) MEPA is charged with any
maintenance and replacement costs incurred by ----HA to prepare the home for the next
occupant, (2) MEPA is charged with any amounts the participant owes ----HA, including
any required monthly payment; (3) MEPA is charged with the required monthly payment
during the period the home is vacant (not to exceed 60 days); and (4) MEPA is charged
with cost of securing a vacant unit, cost of notification and associated termination tasks,
as well as the cost of storage and/or disposition of personal property. If the balance in
the MEPA is insufficient to pay such costs, then the amounts in the VEPA and the
participant’s initial contribution amount shall be applied to cover such costs. The
participant is liable for any costs not covered by the MEPA/VEPA balances. If there is
13

See Article 8.7(c) of the Agreement. See also 24 C.F.R. § 950.428(g)(2).

14

See 24 C.F.R. § 950.437(b)(ii).

15

See Article 10.5 of the Agreement.

POSTU-116467-09

6

an excess in the MEPA/VEPA after payment of the maintenance and replacement
costs, such excess will be refunded to the participant, including all allocated interest
earned on these equity accounts.16
LAW
Interest Income
Code § 61 provides that, except as otherwise provided by law, gross income
means all income from whatever source derived. § 61(a)(4) specifically includes
interest in gross income. Interest income includes interest on savings or other bank
deposits. Treas. Reg. § 1.61-7(a).
The Service relies on Rev. Rul. 99-44, 1999-2 C.B. 549, to support its position
that the interest earned on the participant’s equity accounts under the MHO program is
includible in the participant’s income in the year of allocation under section 61 of the
Code. Rev. Rul. 99-44 held that interest earned by an Individual Development Account
(IDA) project participant on funds deposited in the participant’s personal account is
currently includible in the participant’s gross income under section 61 of the Code.
IDAs are accounts created under the Assets for Independence Act of 1998 (the
“Act”) for use by eligible low-income individuals for qualified expenses, which are
postsecondary educational expenses, first-time home purchases, business
capitalization, or the transfer of IDA funds directly into another IDA for the benefit of an
eligible family member. The participants of this program deposit earned income into a
personal account, and a qualified entity (such as a § 501(c)(3) organization) provides
matching contributions under Federal or non-Federal funds. An IDA consists of two
types of funds: Personal Funds and Parallel Funds. Under this program, a separate
custodial bank account (i.e., a personal account), for which the qualified entity is the
custodian, holds the deposits of the project participant. Personal funds consist of these
deposits and any interest earned on the funds in the personal account. Periodically, the
qualified entity will note the amount of recent deposits made by a project participant into
the participant’s personal account on its books. Then, the qualified entity will allocate
parallel funds to that participant. Parallel funds consist of a matching amount that
corresponds to the amount of the participant’s recent deposits and interest.
The qualified entity has complete control over the parallel funds until they are
disbursed. The funds may be disbursed only for a qualified expense and only upon
written request of the project participant and written approval of a responsible official of
the qualified entity. Disbursements of parallel funds are made by the qualified entity
directly to the applicable payee (i.e., the educational institution, home seller, the
business capitalization account, or the family member’s IDA.) as appropriate.

16

See Article VII of the Agreement.

POSTU-116467-09

7

The personal funds, including all interest, are the property of the participant.
Amounts in the personal funds may be withdrawn for a qualified expense upon written
request of the project participant and written approval of a responsible official of the
qualified entity. Amounts in the personal funds may also be withdrawn for emergency
uses as specified under the Act. In addition, amounts in the personal funds may be
withdrawn for any other use, however, such a withdrawal will terminate the participant’s
involvement in the IDA program, in which case any bookkeeping allocation of parallel
funds to that participant will be reversed by the qualified entity on its books.
Based on the foregoing facts, Rev. Rul. 99-44 held that interest earned by an IDA
project participant on funds deposited in the participant’s personal account is currently
includible in the participant’s gross income under Code § 61.
Actual and Constructive Receipt of Income
Code § 451(a) provides that the amount of any item of gross income shall be
included in the gross income for the taxable year in which received by the taxpayer,
unless, under the method of accounting used in computing taxable income, such
amount is to be properly accounted for as of a different period.
Treas. Reg. § 1.451-1(a) provides that, gains, profits, and income are to be
included in gross income for the taxable year in which they are actually or constructively
received by the taxpayer unless includible for a different year in accordance with the
taxpayer’s method of accounting.
Treas. Reg. § 1.451-2(a) provides that, income although not actually reduced to
a taxpayer’s possession is constructively received by him in the taxable year during
which it is credited to his account, set apart for him, or otherwise made available so that
he may draw upon it at any time, or so that he could have drawn upon it during the
taxable year if notice of intention to withdraw has been given. However, income is not
constructively received if the taxpayer’s control of its receipt is subject to substantial
imitations or restrictions.
The doctrine of constructive receipt if based on the principle that income is
received or realized by cash method taxpayers “when it is made subject to the will and
control of the taxpayer and can be, except for his own action or inaction, reduced to
actual possession.” Loose v. U.S., 74 F.2d 147 (8th Cir. 1934).
Savings bank interest is taxable when credited to the taxpayer’s account, set
apart for him, or otherwise made available so that he may draw upon it at any time or so
that he could have drawn upon it during the taxable year if notice of intention to
withdraw had been given. This is so even if the interest is not posted in the taxpayer’s
passbook or notice of the amount otherwise given to him. See Treas. Reg. § 1.4512(b); Gajewski v. Commissioner, 67 T.C. 181, aff’d 578 F.2d 1383 (1978).

POSTU-116467-09

8

If there are substantial limitations or restrictions on the taxpayer's control of the
receipt of the income, then there is no constructive receipt until the restrictions are
removed. Where a certificate holder of long-term certificates of deposit was precluded
from withdrawing principal or interest from his account except with the consent of the
bank and only in the event of emergency, interest credited by the bank with respect to
the certificate is not includible in the taxpayer’s gross income until the taxable year in
which the original term of the certificate is concluded, unless received in an earlier
taxable year under emergency withdrawal provisions. See Rev. Rul. 73-487, 1973-2
C.B.153.
Courts have determined that the following conditions are generally necessary to
tax an amount under the doctrine of constructive receipt:
1. the amount must be due;
2. the amount must be appropriated on the books of the obligor;
3. the obligor must be willing to pay;
4. the obligor must be solvent and able to pay; and
5. the obligee must have knowledge of the foregoing facts.
The obligee’s demand for payment must be the only thing that would be
necessary for payment. See Johnson v. Commissioner, 25 T.C. 499 (1955); Jumbo v.
Commissioner, T.C. Memo 2002-273; Gullett v. Commissioner, 31 B.T.A. 1067 (1935).
The amount credited to an individuals’ account must be subject to unqualified demand.
See Robinson v. Commissioner, 44 T.C. 20 (1965).
Information Reporting Requirements
Code § 6049(a) provides that every person (1) who makes payments of interest
aggregating $10 or more to any other person during any calendar year or (2) who
receives payments of interest as a nominee and who makes payments aggregating $10
or more during any calendar year to any other person with respect to the interest so
received, shall make a return according to the forms or regulations prescribed by the
Secretary, setting forth the aggregate amount of such payments and the name and
address of the person to whom paid.
Code § 6049(b)(1)(B) includes in the definition of interest any interest on deposits
with persons carrying on the banking business. Section 6049(b)(1)(C) includes in the
definition of interest any amounts paid by a mutual savings bank, savings and loan
association, building and loan association, cooperative bank, homestead association,
credit union, industrial loan association or bank, or similar organization, in respect of
deposits, investment certificates, or withdrawable or repurchasable shares.
Code § 6049(d)(1) provides that the term person includes any governmental unit
and any agency or instrumentality thereof and any international organization and any
agency or instrumentality thereof.

POSTU-116467-09

9

ANALYSIS
Issues 1 and 2
As a general rule, interest earned by a taxpayer constitutes gross income and is
fully taxable. In Rev. Rul. 99-44, the personal funds, including all interest, are the
property of the IDA participant and may be withdrawn at any time. Here, even though
the funds in the equity accounts are held in trust by the ----HA for the benefit of the
program participants, the funds, including interest earned thereon, remain property of
the program participants. Therefore, the interest earned on the funds in the equity
accounts is fully taxable. However, the main issue is when the interest becomes
taxable to the program participants. Unlike the facts under Rev. Rul. 99-44, the MHO
program participant’s access to the funds held in the equity accounts, including interest
earned thereon, are subject to substantial limitations and restrictions.
Based on the treasury regulations and case law cited above, income is
constructively received by a taxpayer in the taxable year during which it is credited to
his account, set apart for him, or otherwise made available so that he may draw upon it
any time, or so that he could have drawn upon it during the taxable year if notice of
intention to withdraw has been given. However, income is not constructively received if
the taxpayer’s control of its receipt is subject to substantial imitations or restrictions.
Under the Agreement, the program participants’ right to control and access the
funds, including the interest thereon, are subject to various limitations. For example,
during the period of occupancy, if ----HA determines that the home needs to be
repaired, ----HA has the right to use the funds in the participant’s equity accounts as -------HA deems necessary. In addition, ----HA also has the right to pay for the utilities on
behalf of the participant and charge the participant’s equity account. Although the
program participant may use the funds in the equity account for the limited purpose of
making improvements and additions to the home, ----HA has the right to determine
whether the participant will be required to replenish the equity account or if the funds
are to be loaned to the participant at an interest rate determined by ----HA.
In addition, although ----HA is authorized to use a portion of the participant’s
MEPA for low-income housing purposes (provided that a reserve of the participant’s
MEPA is maintained), ----HA must continue to credit the interest to each homebuyer’s
account based on the MEPA balance and rate of interest that would have been earned
if the funds were invested.
Also, the Agreement specifically provides the participant cannot, without the
approval of ----HA or HUD, assign, mortgage, or pledge any right in this Agreement or to
any reserve or account.

POSTU-116467-09

10

Given the limitations and restrictions set forth in the Agreement, a participant’s
right to the interest earned on the funds in his equity accounts is subject to substantial
limitations or restrictions. Under the Agreement, the participant may terminate the
Agreement any time by providing written notice to ----HA. Upon termination of the
Agreement, the balances in the participant’s equity accounts will be used to pay certain
maintenance and replacement costs as well as any unpaid required monthly payment.
If there is an excess in the equity accounts after payment of the maintenance and
replacement costs, such excess will be refunded to the participant, including all
allocated interest earned on these equity accounts. In addition, when the home is
purchased by the participant, the net credit balances in the participant’s equity accounts
are refunded to the participant after first being used to pay certain costs and the balance
of the purchase price on the home. Therefore, there is no constructive receipt of the
interest income until these limitations are removed, i.e., when a participant terminates
the Agreement or exercises the option to purchase.
Issue 3
The payment of any interest earned on the equity accounts pursuant to the MHO
program is subject to information reporting requirements under Code § 6049, since this
is the type of interest that falls under the definition of interest under Code § 6049(b). In
addition, ----HA falls within the definition of person under Code § 6049(d)(1) because it
is an agency or instrumentality of the ------------------tribal government. Therefore, ----HA
is responsible for issuing the Forms 1099-INT to the program participants.
If you have any questions, please contact Patricia P. Wang at (213) 894-3027 x
182.
Shelley Van Doren
Area Counsel (Gulf Coast Area)
(Tax Exempt & Government Entities:
Field Services)

By: _____________________________
Patricia P. Wang
General Attorney, Pacific Coast Area
(Tax Exempt & Government Entities)

